                     Case 6:20-cv-01274-HLT-KGG Document 1 Filed 10/06/20 Page 1 of 9

                                                                                                                                         FILED
                                                                                                                                      U.S. District Court
Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non- Prisoner)                                                         District of Kansas


                                                                                                                                     OCT O6 2020
                                        UNITED STATES DISTRICT COURT
                                                                             for the                                         By   {)Jl3/c;-
                                                                                                                             Clerk, U.S. District Court
                                                                                                                                                  Deputy Clerk

                                                                    District of Kansas             [3
                                                                  - -- - - Div ision


                                                                                 )     Case No.    6:20-cv-1274-HLT-KGG
                      LEILA CRUZ-MCCOY
                                                                                 )                      (to be filled in by the Clerk 's Office)
                                                                                 )
                              Plaintijf(s)
(Write the fall name of each plaintiff who is filing this complaint.
                                                                                 )
If the names of all the plaintiffs cannot fit in the space above,                )     Jury Trial: (check one)    l!,dYes        0No
please write "see attached" in the space and attach an additional                )
page with the fall list of names.)                                               )
                                  -v-                                            )
                                                                                 )
                                                                                 )
                TOPEKA RESCUE MISSION                                            )
                                                                                 )
                             Defendant(s)                                        )
(Write the full name of each defendant who is being sued. If the                 )
names of all the defendants cannot fit in the space above, please                )
write "see attached " in the space and attach an additional page
with the full list of names. Do not include addresses here.)



                                  COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
                                            (Non-Prisoner Complaint)


                                                                           NOTICE

    Federal Rules of Civil Procedure 5 .2 addresses the privacy and security concerns resulting from public access to
    electronic court files. Under this rule, papers filed with the court should not contain: an individual's full social
    security number or full birth date; the full name of a person known to be a minor; or a complete financial account
    number. A filing may include only : the last four digits of a social security number; the year of an individual's
    birth; a minor' s initials; and the last four digits of a financial account number.

    Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
    other materials to the Clerk' s Office with this complaint.

    In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
    forma pauperis.
                      Case 6:20-cv-01274-HLT-KGG Document 1 Filed 10/06/20 Page 2 of 9


Pro Se 15 (Rev. 12/ 16) Complaint for Violation of Civil Rights (Non- Prisoner)


I.        ,The Parties to This Complaint

           A.         The Plaintiff(s)

                      Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                      needed.
                            Name                                          LEILA CRUZ-MCCOY
                            Address                                       10911 W 63RD PLACE #101
                                                                          =ARVADA                      co               66608
                                                                                    City               State            Zip Code
                            County                                        JEFFERSON COLORADO
                            Telephone Number                              8165085056
                            E-Mail Address                                OSHUN116@ICLOUD.COM
                                                                                           -------------

           B.         The Defendant(s)

                      Provide the information below for each defendant named in the complaint, whether the defendant is an
                      individual, a government agency, an organization, or a corporation. For an individual defendant,
                      include the person's job or title (if known) and check whether you are bringing this complaint against
                      them in their individual capacity or official capacity, or both. Attach additional pages if needed.

                      Defendant No. I
                            Name                                          TOPEKA RESCUE MISSION
                            Job or Title (if known)
                            Address                                       600 N KANSAS AVE
                                                                          TOPEKA                       KS               66608
                                                                                    City               State            Zip Code
                            County                                        SHAWBEE KANSAS
                            Telephone Number                              7853541744
                            E-Mail Address (if known)

                                                                          D Individual capacity IV IOfficial capacity
                      Defendant No. 2
                            Name                                          DEBORAH SHELTER DIRECTOR
                            Job or Title (if known)
                            Address                                       600 N KANSAS AVE
                                                                          TOPEKA                       KS               66604
                                                                                    City               State            Zip Code
                            County                                        SHAWNEE KANSAS
                            Telephone Number                              7853541744
                            E-Mail Address (if known)

                                                                          D Individual capacity   ~ Official capacity
                     Case 6:20-cv-01274-HLT-KGG Document 1 Filed 10/06/20 Page 3 of 9


Pro Se 15 (Rev. 12/ 16) Complaint for Violation of Civil Rights (Non-Prisoner)


                      Defendant No. 3
                            Name                                         MIKE FOSTER DIRECTOR
                            Job or Title (if known)
                            Address                                      600 N KANSAS AVE
                                                                         TOPEKA                        KS               66608
                                                                          ----
                                                                                    City              State             Zip Code
                            County                                       SHAWNEE KS
                            Telephone Number
                            E-Mail Address (if known)

                                                                         D Individual capacity III IOfficial capacity
                      Defendant No. 4
                            Name                                                                       ---                      ----
                            Job or Title (if known)
                            Address

                                                                                   City               State             Zip Code
                            County
                            Telephone Number
                            E-Mail Address (if kno wn)

                                                                         D Individual capacity D Official capacity
II.       Basis for Jurisdiction

          Under 42 U.S.C. § 1983, you may sue state or local officials for the "deprivation of any rights, privileges, or
          immunities secured by the Constitution and [federal laws]." Under Bivens v. Six Unknown Named Agents of
          Federal Bureau ofNarcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
          constitutional rights.

          A.          Are you bringing suit against (check all that apply):

                     D Federal officials (a Bivens claim)
                     D State or local officials (a§ 1983 claim)
          B.         Section 1983 allows claims alleging the "deprivation of any rights, privileges, or immunities secured by
                     the Constitution and [federal laws]." 42 U.S.C. § 1983 . If you are suing under section 1983, what
                     federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

                     Deprived of my Right to carry my child to term regardless of being homeless and get high risk prenatal
                     care. Deprived of the right to practice my religion free of harassment, intimidation or sanction. The right
                     to health nutritious foods prescribed by my obstetrician and preinatoligist.



           C.        Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
                     are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
                     officials?
                     Case 6:20-cv-01274-HLT-KGG Document 1 Filed 10/06/20 Page 4 of 9


Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non- Prisoner)




                                -------~~



          D.         Section 1983 allows defendants to be found liable only when they have acted "under color of any
                     statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia."
                     42 U.S.C. § 1983 . If you are suing under section 1983, explain how each defendant acted under color
                     of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
                     federal law. Attach additional pages if needed.

                      Administer all homeless shelter and outreach services for the city of Topeka , HUD Shelter Plus Care
                      referrals and screening for federal housing assitance, Medicaid funded case management and
                      counseling services provided on site through HOPE program and Valejo Mental health services. KS
                      Dept of Children and Families federal food and cash assistance application and administration site.


ID.      Statement of Claim

         State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
         alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
         further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
         any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
         statement of each claim in a separate paragraph. Attach additional pages if needed.

         A.          Where did the events giving rise to your claim(s) occur?
                      600 N Kansas Ave Topeka KS 66608




         B.          What date and approximate time did the events giving rise to your claim(s) occur?
                     04/2017 -10/02/2020




         C.          What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
                     Was anyone else involved? Who else saw what happened?)
                     TWO PAGE STATEMENT ATTACHED :
                     1. Deprived of reasonable accommodations and equal access to programs, services, classes, housing
                     assistance and housing referrals based solely on my documented disbailities.
                     2. Deprived of the right to practice my own religion and forced to pray iand participate in activities
                     against my religion. Told by the shelter director my baby died because "you need Jesus" due to my
                     family being Muslim. Wrritten up and "sanctioned" for quietly standing or excusing myself during prayer
                     3. Sex offenders, convicts and other persons who are not disabled are provided additional help locating
                     housing, housing search assistance and extended stay. I was deprived of accessible computer use,
                     accessible housing forms and accessible forms and documents for required courses and sanctioned
                     when I did not fulfill the directors expectations as quickly as she wanted me to. My family was kicked off
                     campus during the day due to us not being able to quickly get into a accessible housing unit of the
                     proper family size immediately. I was in a high risk pregnant and was not supposed to be on my feet
                     being forced to walk the street all day and sleep in the local library to get out of heat and cold
    Case 6:20-cv-01274-HLT-KGG Document 1 Filed 10/06/20 Page 5 of 9




2. I was deprived of my physician prescribed diabetic diet and sanctioned for wanting to heat
my food to a safe temperature. Told how much of my own food that I purchased could be eaten
at one time

3. Deprived of safe refrigoration for my insulin while staff was able to store personal food and
other items in the cooler behind the desk. Sanctioned because my husband stayed home from
work to be a family caretaker for me while in high risk pregnancy and follewed by agency staff
to library and disciplined when my husband watched my son so he could do his schoolwork
while my therapist took me to appointments and prenatal care . Agency banned me from the
facility during the day puting me on "day restriction".

4. Deprived of a acessible room with a bathroom while on pregnancy bed rest, forced to walk
the halls and wait in line to use a pyblic toilet. My baby driwn in the public shelter toilet used by
the public and transient shelter guests after the shelter director refused to allow me to be
admitted to University of Kansas Medical center to have a cervical cerclage surgery to preserve
my baby's life. The shelter director tried to force me to pay her my SSI for the blind due to
donated towels being used to clean my blood after my stillbirth. My doctor had ordered an
ambulance and admitted me to the hospital. Shelter director stated if I left without meeting
with her first, my famiuly members would be kicked out while I was 60 miles away. Shelter
director knew Ronald McDonald house near the hospital had no openings and m family needed
to stay at the shelter while my baby and I received necessary medical care. Shelter director
made me sit in the lobby for several hours waiting to meet with her and then had a front desk
staff member tell me she did not have time today. My baby was stilborn that night. The night of
the stillbirth my cousin was supervising my children. She was also a shelter and transitional
housing resident. Shelter director sent a staff member to the hospital telling my husband he
could not stay with me during emergency surgery and they would file a false child
abandonment report if he did stay. I was literally bleeding to death due to the traumatic birth,
they wanted my husband to stay to make medical dexcsiions and help make arrangements to
take the baby's body to the funeral home.

3. Writte up and sanctioned by Deborah and Victoria shelter workers for needing help with daily
living acitivies and diabetic skin care

6. Forced to attend dare to dream courses without accessible course materials while I was
prescribed bed rest due to high ricks pregnancy.

7. Placed on the bar and banned list for filing legitimate ADA and reasonable accommodation
complaint against the shelter director.

8. Agency director. shelter directo and operations manager did not provide any support or gried
services when my baby died . They did not help with funeral costs and made me get approval to
pay the coroner to release my baby's body to be burried . The agency provides these services to

                                                  1
    Case 6:20-cv-01274-HLT-KGG Document 1 Filed 10/06/20 Page 6 of 9




Christians I was deprived of this due to being Muslim. The agency had a woman come and pray
in front of my room door because they consider me and my family satanic due to being Muslim
as if we are evil and this is why the baby died. Humiliating me and my 4 young children.




                                                2
                     Case 6:20-cv-01274-HLT-KGG Document 1 Filed 10/06/20 Page 7 of 9


Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non-Prisoner)



IV.      Injuries

         If you sustained injuries related to the events alleged above, describe your injuries and state what medical
         treatment, if any, you required and did or did not receive.
          DEATH OF MY SON RYAN MCCOY DUE TO STILLBIRTH
          EXTENDED HOMELESSNESS AND DEPRIVATION OF FEDERALHOUSING ASSISTANCE
          LEFT TO SLEEP ON THE STREET FOR 3 YEARS AS THIS IS THE ONLY SHELTER IN THE CITY
          RETALIATED AGAINST FOR MAKING ADA COMPLAINT TO AGENCY DIRECTOR
          SECOMDARY INFERTILITY DUE TO DAMAGE CAUSED DURING TRAUMATIC STILLBIRTH AND LACK OF
          ABILITY TO STAY IN HOSPITAL TO GET PROPER CARE AFTER THE STILL BIRTH




V.       Relief

         State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
         If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
         the acts alleged. Explain the basis for these claims.

         TWO MILLION DOLLARS
                     Case 6:20-cv-01274-HLT-KGG Document 1 Filed 10/06/20 Page 8 of 9


Pro Se I 5 (Rev. 12/16) Complaint for Violation of Civil Rights (Non-Prisoner)




VI.      Certification and Closing

         Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
         and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
         unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
         non.frivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
         evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
         opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
         requirements of Rule 11.



         A.          For Parties Without an Attorney

                     I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                     served. I understand that my failure to keep a current address on file with the Clerk' s Office may result
                     in the dismissal of my case.

                     Date of signing:                        10/02/2020


                     Signature of Plaintiff
                     Printed Name of Plainti


         B.          For Attorneys

                     Date of signing:


                      Signature of Attorney
                     Printed Name of Attorney
                     Bar Number
                     Name of Law Firm
                      Address
                                                                                        ~~   --------



                                                                                 City            State      Zip Code

                     Telephone Number
                     E-mail Address
                               Case 6:20-cv-01274-HLT-KGG Document 1 Filed 10/06/20 Page 9 of 9
·J](e_ssd    /¥?es
 /oq II W, l,1 rd f?t                      ib- [o 1

If(' VA-cfA   I   (! ()      1----,------,------,-------
                          <it>_-r;>o c.(
                                                                                r. o REVER
                                                                                                  II
                                                                                                   <D
                                                                                                   0
                                                                                                   S;




                                                                                FOREVER




                                   ::0
                             om
                             ~     ()
                             ~
                             ~
                                   -<m
                             C)    m
                                   0



                                    U5                D,~ft,Gi Cout--f C/4,f
                                   L( 0 I             A), M111}~f -5t.
                                       vJ,\:_Jl / t,4    I    k5               l 7;;} 0~
